TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00350-CV


Fundraising, Inc., Appellant

v.

Calvin Williams and Mt. Zion Baptist Church, Appellees




FROM THE COUNTY COURT OF MILAM COUNTY
NO. CVO 8379, HONORABLE FRANK SUMMERS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant filed its notice of appeal on June 20, 2006, and two volumes of the clerk's
record were filed on July 10 and September 29, 2006.  On November 20, appellant filed a request
for an extension of time to file its brief.  This Court granted the motion and extended the briefing
deadline sixty days, until January 15, 2007.  Appellant did not file its brief, and on February 22,
2007, we sent appellant notice that its brief was overdue and that its appeal was subject to dismissal
if it did not respond by March 5.  To date, appellant has not responded to this Court.  We therefore
dismiss the appeal for want of prosecution.  

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   April 12, 2007